Citation Nr: 1114476	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from May 1971 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that the April 2009 rating decision, in denying the Veteran's claim for entitlement to service connection for hepatitis B, determined that the previous denial of service connection for hepatitis B was confirmed and continued and also found that the previous claim to have been "reopened."  The claim had been previously denied in June 2008.  While in April 2009 the RO seemed to infer by the use of the word "reopened" that the claim was essentially being considered as if it was a claim concerning "new and material evidence," as the April 2009 rating decision was dated within the one year period of time in which the Veteran had to make known his disagreement with the June 2008 rating decision the Board has characterized the claim as shown on the title page of this decision.  

The Board also observes that service connection for hepatitis C was denied by the RO in December 2006.  The Veteran did not perfect an appeal to that decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  A change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. §§ 4.13, 4.125 (2010); Boggs.  In this case, the Veteran's current claim for service connection for hepatitis B, rather than for hepatitis C, represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See also Ephraim v. Brown, 82 F.3d 399, 401 (1996) (the Federal Circuit found that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same when it has not been previously considered.").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain VA and private medical records.  

As part of his April 2010 substantive appeal (VA Form 9) the Veteran specifically contended that in the course of a "Comp. Pen Exam" occurring "earlier this month" it was confirmed that he had hepatitis B.  Though not exactly clear, the Board surmises that the Veteran was referring to his having been afforded a VA compensation and pension (C&P) examination.  Review of the claims file shows that the most recent VA medical record therein associated is dated in March 2009.  

It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, an effort to associate the report of a VA C&P examination dated in 2010 with the record should be undertaken.  Additionally, as this claim is being remanded, all VA medical treatment records dated since March 2009 should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

The Board also notes that the Veteran informed VA that he was incarcerated from March 2008 until February 2009.  See VA Form 21-0820, dated in February 2009.  As part of a VA Form 21-4138, dated in March 2009, he indicated that he had requested his medical records from the Texas Department of Criminal Justice, and that when received he would submit them to VA.  No such records are shown to have been associated with the claims folder.  However, as this claim is being remanded anyway, an effort to obtain these records should be undertaken.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2010) mandates that VA assist in obtaining such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records, dating from March 2009 to the present (to include all C&P examination reports -- including any dated in April 2010), and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The AMC/RO should also seek to obtain all medical records in the custody of the Texas Department of Criminal Justice pertaining to medical treatment (including laboratory [blood] testing) afforded the Veteran.  To assist in acquiring these sought after private medical records, the RO should provide the Veteran with a VA Form 21- 4142 (Authorization and Consent to Release Information).  All efforts to obtain these records should be fully documented, and the Texas Department of Criminal Justice should provide a negative response if these records are not available.

3.  Thereafter, the AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, the AMC/RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.  

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


